t c memo united_states tax_court alber i and georgette h said petitioners v commissioner of internal revenue respondent docket no filed date alber i said and georgette h said pro sese nguyen-hong hoang for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in and penalties on petitioners’ federal_income_tax liabilities as follows year deficiency penalty sec_6663 dollar_figure big_number big_number dollar_figure big_number big_number after concessions the issues for decision are whether petitioners are entitled to claim additional cost_of_goods_sold of dollar_figure for whether petitioner alber i said petitioner is liable for the fraud_penalty under sec_6663 for and or in the alternative liable for an accuracy-related_penalty under sec_6662 for the years in issue and whether petitioner georgette h said mrs said is liable for the accuracy-related_penalty under sec_6662 for the years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in moreno valley california at the time they filed the petition in this case petitioner attended the college of commerce at the university of alexandria egypt and obtained a degree in accounting petitioner owned and operated a gasoline station mena’s arco mena’s in san bernardino california as a sole_proprietorship during the years in issue mena’s sold gasoline and other merchandise such as snacks lottery tickets cigarettes and automotive parts and supplies mena’s received commissions on repair work completed by third parties there were two public telephones on mena’s premises that paid mena’s a commission petitioners’ federal returns petitioners filed form_1040 u s individual_income_tax_return for reporting adjusted_gross_income of dollar_figure and taxable_income of dollar_figure petitioners claimed an earned_income_credit of dollar_figure petitioners filed a schedule c profit or loss from business reporting gross_receipts of dollar_figure expenses of dollar_figure and a net profit of dollar_figure that was reported on their form_1040 petitioners filed a form_1040 for reporting adjusted_gross_income of dollar_figure and taxable_income of dollar_figure petitioners claimed an earned_income_credit of dollar_figure petitioners filed a schedule c reporting gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure expenses of dollar_figure and a net profit of dollar_figure that was reported on their form_1040 petitioners filed a form_1040 for reporting adjusted_gross_income of dollar_figure and taxable_income of dollar_figure petitioners claimed an earned_income_credit of dollar_figure petitioners filed a schedule c reporting gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure expenses of dollar_figure and a net profit of dollar_figure that was reported on their form_1040 respondent’s examination revenue_agent emmanuel pascual pascual audited petitioners’ returns for all years respondent’s standard procedure when examining a sole_proprietorship engaged in operating a gasoline station involves a field visit of the proprietor’s home and business pascual drove by mena’s and by petitioners’ home prior to contacting petitioners regarding the examination of their returns pascual observed that petitioners resided in a two-story home with a three-car garage and that petitioner drove a mercedes-benz during the examination petitioners consistently postponed scheduled interviews and appointments with pascual pascual requested from petitioners documentation regarding their income expenses and cost_of_goods_sold for mena’s petitioners did not provide complete bank records and pascual issued summonses to obtain copies of petitioners’ personal and business bank statements canceled checks and deposit slips at one point petitioners’ representative told pascual that petitioners had no personal bank accounts pascual found that petitioners did have both business and personal bank accounts and he obtained copies of bank statements canceled checks and deposit slips pascual conducted a bank_deposits analysis of petitioners’ accounts after allowing for nontaxable transfers pascual determined that petitioners had unreported gross_receipts deposited into their bank accounts in each of the years in issue petitioners did not provide complete records of mena’s expenses instead turning over various incomplete and disorderly receipts and documents to calculate mena’s cost_of_goods_sold pascual relied on two documents provided by petitioners pascual reviewed an arco products company product sales for customer spreadsheet that indicated how much gasoline was sold to mena’s and a summary of items collected from arco productions company pascual determined the cost_of_goods_sold by calculating the amount of gasoline and other items sold based on these two documents and substantiating invoices pascual also reviewed mena’s daily cash log of gasoline sales for all years pascual added the amounts from the log on his adding machine keeping a copy of the tape and returning the original log to petitioners subsequently petitioners disputed pascual’s tape totals for and again provided the daily log sheets before resubmitting the daily log sheets to pascual petitioner altered the amounts on the logs and made erasures during the audit pascual questioned whether petitioners received gross_receipts from automobile repairs petitioner told pascual that mena’s conducted smog checks and engaged in tuneups and brake services petitioner denied conducting any other major mechanical repair services subsequently however petitioner provided pascual with receipts and invoices for mechanical repair work in order to substantiate mena’s expenses when pascual questioned petitioner regarding the repair work petitioner took the invoices back from pascual and told him not to include the invoices in the calculation of expenses petitioner later told pascual that he received a 10-percent fee for referring mena’s customers for repair work completed by third parties petitioner also did not disclose to pascual gross_receipts from two public telephones located on mena’s property on date respondent sent to petitioners a notice_of_deficiency listing adjustments for unreported gross_receipts and disallowing a portion of the cost_of_goods_sold and of the business_expenses respondent also disallowed petitioners’ earned_income_credit for all years the petition disputed respondent’s determination of cost_of_goods_sold but not the determination of unreported gross_receipts petitioner stipulated that he had unreported gross_receipts from mena’s in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively respondent concedes that petitioners are entitled to cost_of_goods_sold of dollar_figure in and dollar_figure in in addition to the amounts previously determined decreasing the deficiency and penalty amounts reflected in the notice_of_deficiency respondent also concedes that the initial cost_of_goods_sold that was disallowed in the notice_of_deficiency for should be reduced from dollar_figure to dollar_figure respondent also concedes that petitioners are entitled to additional schedule c expense deductions in excess of what was initially reported by petitioners in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively stipulation of facts opinion in the stipulation of facts petitioners conceded unreported gross_receipts for each of the years in issue in their brief however petitioners claim that they did not stipulate to these amounts and that respondent’s counsel told them they had to sign the stipulation prior to trial petitioners have not moved to be relieved from the stipulation or presented grounds that they should not be bound to their admissions see rule e we are not persuaded by petitioners’ argument and hold that the stipulation remains binding cost_of_goods_sold petitioners continue to dispute that respondent incorrectly disallowed dollar_figure of petitioners’ claimed cost_of_goods_sold for respondent argues that petitioners have failed to establish their entitlement to any cost_of_goods_sold over the amount conceded by respondent generally the taxpayer bears the burden of disproving the commissioner’s determination rule a sec_7491 does not apply in this case to shift the burden to respondent because the record shows that the examination of petitioners’ returns commenced prior to date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_726 in any event petitioner did not retain required records did not cooperate with reasonable requests for information and did not introduce credible_evidence with respect to his income and deductions the income of a sole_proprietorship must be included in calculating the income and tax_liabilities of the individual owning the business sec_61 the net_profit_or_loss of the business is computed on a schedule c by subtracting the cost_of_goods_sold and ordinary and necessary business_expenses from the gross_receipts sec_1_61-3 income_tax regs it is a taxpayer’s responsibility to maintain adequate books_and_records sufficient to substantiate all items on the tax_return including the cost_of_goods_sold see sec_6001 pascual reviewed all documentation that petitioners provided to him to substantiate their cost_of_goods_sold for petitioners did not provide evidence to substantiate an amount larger than that allowed by respondent at trial petitioner offered oral testimony unsubstantiated by documentary_evidence to demonstrate additional costs see 65_tc_87 affd 540_f2d_821 5th cir even the oral testimony was not specific in identifying additional_amounts on brief petitioners argue that pascual miscalculated amounts for all years and that petitioners owe no tax the calculations provided in petitioners’ brief are not supported by evidence in the record petitioner’s claim that he had no taxable_income is not credible in the circumstances he is entitled to no costs of goods sold or deductions beyond those conceded by respondent fraud_penalty the penalty in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 113_tc_99 respondent has the burden of proving by clear_and_convincing evidence an underpayment for the years in issue and that some part of the underpayment for those years was due to fraud sec_7454 rule b if respondent establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to a 75-percent penalty unless the taxpayer establishes that some part of the underpayment is not attributable to fraud sec_6663 respondent must show that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes 90_tc_1130 80_tc_1111 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 98_tc_511 fraud will never be presumed id 55_tc_85 fraud may however be proved by circumstantial evidence and inferences drawn from the facts because direct proof of a taxpayer’s intent is rarely available 99_tc_202 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 56_tc_213 respondent must prove fraudulent intent fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including a consistent understatement of income inadequate records implausible or inconsistent explanations of behavior failure to cooperate with tax authorities and dealing with cash 796_f2d_303 9th cir affg tcmemo_1984_601 a taxpayer’s level of education is a relevant factor see niedringhaus v commissioner supra pincite 79_tc_995 affd 748_f2d_331 6th cir although respondent must prove an underpayment_of_tax in support of the fraud_penalty respondent’s burden is met here by proof of unreported income an underpayment will exist where unreported gross_receipts are not exceeded by costs of goods sold and deductible expenses in establishing the underpayment the commissioner may not simply rely on the taxpayer’s failure to prove error in the deficiency determination 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 53_tc_96 however upon clear proof of unreported receipts even in a criminal case the burden of coming forward with offsetting costs or expenses generally shifts to the taxpayer see 377_f2d_469 1st cir 231_f2d_928 9th cir petitioner stipulated that he had unreported gross_receipts for all tax years petitioner has failed to show that the receipts were offset by deductible costs or expenses as a result it is established by clear_and_convincing evidence that petitioner had an underpayment_of_tax for each of the years respondent must show that petitioner acted with fraudulent intent the facts in this case include many badges_of_fraud petitioner substantially and consistently understated his income for each of the years in issue petitioner failed to cooperate with respondent and offered inconsistent explanations for items on the returns petitioner did not maintain complete and accurate records of his income-producing activities and did not produce complete records during examination even when petitioner produced documents to substantiate the information on the returns the records were in disarray and were incomplete in addition petitioner’s business involved many cash transactions considering his education as an accountant and the degree of noncompliance with record keeping requirements we infer an intention to conceal and deceive petitioner and his representative also made false and misleading statements to pascual during the examination petitioners’ representative told pascual that petitioners had no personal bank accounts which later proved to be false there is also evidence that petitioner attempted to alter records by changing the numbers on his gasoline log sheets in order to claim more costs of goods sold and deductions respondent has proven by clear_and_convincing evidence an underpayment_of_tax due to fraud for each year petitioner has not proven that any part of the underpayment is not attributable to fraud see sec_6663 petitioner consistently made assertions throughout trial and in his brief that are not worthy of belief we have no reason to doubt pascual’s credibility on consideration of the entire record we conclude that petitioner is liable for the fraud_penalty under sec_6663 accuracy-related_penalty respondent concedes that mrs said is not liable for the fraud_penalty under sec_6663 alternatively respondent argues that mrs said is liable for the accuracy-related_penalty under sec_6662 for all years under sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or due to negligence or disregard of rules or regulations sec_6662 sec_6662 shall not apply however to any portion of an underpayment subject_to the fraud_penalty under sec_6663 id the accuracy-related_penalty cannot be imposed on one spouse where the other spouse is liable for fraud under sec_6663 the fraud_penalty is imposed on each spouse separately even when a joint_return is filed whereas the accuracy-related_penalty is imposed jointly and severally where a joint_return is filed and one spouse is found liable for the fraud_penalty imposing the accuracy-related_penalty on the other spouse would result in impermissible stacking zaban v commissioner tcmemo_1997_479 because petitioner is liable for the fraud_penalty on the entire underpayment mrs said is not liable for the accuracy-related_penalty to reflect the foregoing and the concessions of the parties decision will be entered under rule
